EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arthur Yuan registration no. 62449 on 1/11/2022.
The application has been amended as follows: 
In Claims
Cancel claim 3
Cancel claim 11
Cancel claim 18

1. 	(Currently Amended) A method of analyzing computer executable instructions for risk comprising:
	receiving computer executable instructions, wherein the computer executable instructions are yet to be executed;
	determining a proposed risk factor for the computer executable instructions, wherein the determining the proposed risk factor comprises:
determining code level analyzable elements from the computer executable instructions, wherein the determining comprises reviewing a coding style of the computer executable instructions based on one or more of the following: 
recursively separating recognizable sections of the code level analyzable elements from unrecognizable sections;
executing a comparison of a first analyzable element to past analyzable elements stored in the memory that were previously scored as risk factors, wherein the comparison compares the coding style to coding styles stored in the memory;
based on the comparison, calculating a coding style similarity score as part of the proposed risk factor; 
determining a threshold for the proposed risk factor according to at least one of the following: a government authority with grades of thresholds, and a past history of the proposed risk factor of the computer executable instructions; 
in response to the determined risk factor calculated for the first analyzable element being meeting the determined threshold, undertaking a risk response, 
wherein the risk response comprises one of the following: communicating a risk warning associated with the computer executable instructions, replacing the computer executable instructions identified as risk with a comparable computer executable instructions that have been determined to have an acceptable risk, or placing a hold on the computer executable instructions; 
executing a comparison for additional code level analyzable elements in the computer executable instructions to past code level analyzable elements stored in the memory that were previously scored as the risk factors;
based on the comparisons, calculating a total risk factor, wherein the total risk factor comprises the total of the risk factors for the additional code level analyzable elements; and
in response to the total risk factor calculated for the additional code level analyzable elements being over the threshold, executing a risk response.

4.	(Currently Amended) The method of claim [[3]] 1, further comprising:
analyzing libraries used by the computer executable instructions;
determining a risk factor for the libraries;
calculating an updated total risk factor wherein the updated total risk factor comprises a total of the risk factors for the additional code level analyzable elements and the risk factor determined for the libraries; and
in response to the updated total risk factor being over the threshold, executing the risk response.

5.	(Currently Amended) The method of claim 1, wherein determining code level analyzable elements from the computer executable instructions comprises[[:]]
in response to the coding similarity score being over the threshold, classifying the computer executable instructions.


	receiving computer executable instructions, wherein the computer executable instructions are yet to be executed;
	determining a risk factor for the computer executable instructions, wherein the determining the risk factor comprises:
determining code level analyzable elements from the computer executable instructions, wherein the determining comprises reviewing a coding style of the computer executable instructions based on one or more of the following: comments in the computer executable instructions, libraries used by the computer executable instructions, indentation lines of codes of the computer executable instructions, uses of sub-routines of the computer executable instructions, existence of commands in the computer executable instructions, and lack of commands in the computer executable instructions;
recursively separating recognizable sections of the code level analyzable elements from unrecognizable sections;
executing a comparison of a first analyzable element to past analyzable elements stored in the memory that were previously scored as risk factors, wherein the comparison compares the coding style to coding styles stored in the memory;
based on the comparison, calculating a coding style similarity score as part of the proposed risk factor; 

in response to the determined risk factor calculated for the first analyzable element being meeting the determined threshold, undertaking a risk response, 
wherein the risk response comprises one of the following: communicating a risk warning associated with the computer executable instructions, replacing the computer executable instructions identified as risk with a comparable computer executable instructions that have been determined to have an acceptable risk, or placing a hold on the computer executable instructions; 
executing a comparison for additional code level analyzable elements in the computer executable instructions to past code level analyzable elements stored in the memory previously scored as risk factors;
based on the comparisons, calculating a total risk factor wherein the total risk factor comprises the total of the risk factors for the additional code level analyzable elements;
in response to the total risk factor calculated for the additional code level analyzable elements being over the threshold, undertaking the risk response.

13.	(Currently Amended) The computer system of claim 9, wherein determining code level analyzable elements from the computer executable instructions comprises computer executable instructions for[[:]] in response to the coding similarity score being over [[a]] the threshold, classifying the computer executable instructions.

17. 	(Currently Amended) A tangible non-transitory computer readable medium comprising computer executable instructions for:
receiving computer executable instructions, wherein the computer executable instructions are yet to be executed;
	determining a risk factor for the computer executable instructions, wherein the determining the risk factor comprises:
determining code level analyzable elements from the computer executable instructions, wherein the determining comprises reviewing a coding style of the computer executable instructions based on one or more of the following: comments in the computer executable instructions, libraries used by the computer executable instructions, indentation lines of codes of the computer executable instructions, uses of sub-routines of the computer executable instructions, existence of commands in the computer executable instructions, and lack of commands in the computer executable instructions;
recursively separating recognizable sections of the code level analyzable elements from unrecognizable sections;
executing a comparison of a first analyzable element to past analyzable elements stored in [[a]] the memory that were previously scored as risk factors, wherein the comparison compares the coding style to coding styles stored in the memory;
based on the comparison, calculating a coding style similarity score as part of the proposed risk factor; 

in response to the determined risk factor calculated for the first analyzable element being meeting the determined threshold, undertaking a risk response, 
wherein the risk response comprises one of the following: communicating a risk warning associated with the computer executable instructions, replacing the computer executable instructions identified as risk with a comparable computer executable instructions that have been determined to have an acceptable risk, or placing a hold on the computer executable instructions;
executing a comparison for additional code level analyzable elements in the computer executable instructions to past code level analyzable elements stored in a memory previously scored as risk factors;
based on the comparisons, calculating a total risk factor wherein the total risk factor comprises the total of the risk factors for the additional code level analyzable elements;
in response to the total risk factor calculated for the additional code level analyzable elements being over the threshold, executing the risk response.

19.	(Currently Amended) The tangible non-transitory computer readable medium of claim [[18]] 17, further comprising computer executable instructions for:
analyzing libraries used by the computer executable instructions;
determining a risk factor for the libraries;

in response to the updated total risk factor being over the threshold, executing the risk response.

Allowable Subject Matter
Claims 1-2, 4-10, 12-17 and 19-20 (renumbered 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arguments in applicant’s remarks filed on 4/19/2021 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the limitations “determining code level analyzable elements from the computer executable instructions, wherein the determining comprises reviewing a coding style of the computer executable instructions based on one or more of the following: comments in the computer executable instructions, libraries used by the computer executable instructions, indentation lines of codes of the computer executable instructions, uses of sub-routines of the computer executable instructions, existence of commands in the computer executable instructions, and lack of commands in the computer executable instructions, recursively separating recognizable sections of the code level analyzable elements from unrecognizable sections, executing a comparison of a first analyzable element to past analyzable elements stored in the memory that were previously scored as risk factors, wherein the comparison compares the coding style to coding styles stored in the memory, based on the comparison, calculating a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/ANIL KHATRI/            Primary Examiner, Art Unit 2191